DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to an amendment filed 3/31/2021.
The claim set filed with the specification is an original claim set. The claim amendments that are 4 pages are the claims herein examined.  Claims 294, 296, 298-300, 304-308, 314, 317 and 319-321 are pending. Claims 306-308 are withdrawn as directed to non-elected subject matter. 
	The instant application claims priority under 371 of PCT/US16/40191 filed 6/29/2016 which claims priority to U.S. provisional applications 62/186,363 filed 6/29/2015, U.S. provisional 62/233, 281 filed 9/25/2015 and U.S. provisional application 62/256,649 filed 11/17/2015. It is noted that the instant claims have a priority date of U.S. provisional application 62/233281, filed 9/25/2015 as the amended claims are not supported by the earliest provisional application. None of those claimed sequences represented by #834469, 834472, 895591, 881061 are found in U.S. provisional applications 62/186,363 filed 6/29/2015.


Response to Amendment
Applicants submission filed 3/31/2021 is sufficient to overcome the objections to the specification. The amendment is also sufficient to overcome the previous objections as well as rejections under 35 USC 112 and under art. The art does not teach a crRNA (gRNA or sgRNA) that comprises specifically 29-32 nucleotides each internucleoside linkage is a phosphorothioate linkage with the first 7 nucleotides comprising modified sugar moieties followed by at least 10 consecutive non-modified nucleosides linked to a tracrRNA sequences with a cET sugar moiety and 3 unmodified nucleosides. It is noted that in the instant specification the following sequences correspond to the described sequences SEQ ID NO:11, #834469, SEQ ID NO:13, #834472, SEQ ID NO:45, #895591 and SEQ ID NO:71, #881061.

Election/Restrictions
Claims 294, 296, 298-300, 304, 305, 314, 317 and 319-321 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 36-308, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/26/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 306-308 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering a composition comprising a viral vector encoding a nucleic acid selected from the group consisting of the nucleotide sequence of SEQ ID NO:11, #834469, the nucleotide sequence of SEQ ID NO:13, #834472, the nucleotide sequence of SEQ ID NO:45 and the nucleotide sequence of #895591 in vitro wherein when nucleotide sequence of SEQ ID NO:11, #834469 and nucleotide sequence of SEQ ID NO:13, #834472 are administered, the cell comprises the target gene hVEGFA; when the nucleic acid sequence of SEQ ID NO:45, #895591 are administered the cell comprises the target gene hTTR; and when the nucleic acid sequence of SEQ ID NO:71, #881061 is administered the cell comprises the target gene Pcsk9 wherein following the administration of the nucleic acid, the corresponding target gene is cleaved.
 The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method comprising contacting any cell with the modified crRNA that comprises specifically 29-32 nucleotides each internucleoside linkage is a phosphorothioate linkage with the first 7 nucleotides comprising modified sugar moieties followed by at least 10 consecutive non-modified nucleosides linked to a tracrRNA sequences with a cET sugar moiety and 3 unmodified nucleosides.
2) Scope of the invention.  The scope of the invention is extremely broad in that the cell is any and the target gene any.  However, the claimed sequences are SEQ ID NO:11, #834469, SEQ ID NO:13, #834472, SEQ ID NO:45, #895591 and SEQ ID NO:71, #881061      
3) Number of working examples and guidance. SEQ ID NO:11, #834469, SEQ ID NO:13, #834472 was tested on hVEGFA and the latter on off-target events. SEQ ID NO:45, #895591 was tested on hTTR and SEQ ID NO:71, #881061 targets Pcsk9 but was not tested. All results were performed in vitro. 
4) State of the art. The instant invention is directed to use of crRNA (gRNA) which is part of the CRISP/Cas system. However, the claim does not limit the method to in vitro. At the time of filing, the art was clear that delivery of and activity of Cas9 and gRNAs in vivo are hindered by delivery issues. Mout et al (2017)
The successful use of clustered regularly interspaced short palindromic repeat (CRISPR)/Cas9-based gene editing for therapeutics requires efficient in vivo delivery of the CRISPR components. There are, however, major challenges on the delivery front. 
Overall, CRISPR/Cas9 ribonucleoprotein delivery seems to be superior to gene delivery as it offers numerous advantages: transient delivery, no insertional mutagenesis, low immunogenicity, and low off-target effect. As highlighted above, very few Cas9-RNP in vivo delivery methods have been reported. Numerous challenges in the delivery front needed to be solved before translating this technology into clinics. These challenges, however, open up exciting opportunities in the CRISPR/Cas9 in vivo delivery front.

Even well past filing the issues have not been resolved, Wilbie et al (2019),
In this Account, we focus on the delivery aspects of CRISPR/Cas for therapeutic applications in vivo. Safe and effective delivery of the CRISPR/Cas components into the nucleus of affected cells is essential for therapeutic gene editing. These components can be delivered in several formats, such as pDNA, viral vectors, or ribonuclear complexes. In the ideal case, the delivery system should address the current limitations of CRISPR gene editing, which are (1) lack of targeting specific tissues or cells, (2) the inability to enter cells, (3) activation of the immune system, and (4) off-target events. 


Hence, CRISPR technology suffers from the issue of all gene therapy methods. Gene delivery has been a persistent problem for a variety of reasons including the route of delivery, immunogenicity, packaging, targeted delivery, off target effects and more. Viral vectors are hindered by packing challenges as well as obstacles with delivery routes (reviewed by Mout et al, page 880-882).  The major issues with delivery are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more (see Fumoto et al). It is not a question of safety but one of predictability. 
This is exacerbated by immunity against CRISPR (Wilbe et al), 
Since the CRISPR system is of bacterial origin, an immune reaction against one of its components is likely to occur when it is administered for direct in vivo genome editing.(38) Moreover, the type of delivery vector used may fortify this immune response and should therefore be carefully chosen. The mode of delivery (e.g., as gene construct, mRNA, or RNP) will also influence the overall immunogenicity of the gene editing system as longevity of Cas protein expression generally favors antigen presentation and thus potential activation of adaptive immune responses.(39,40)

By far the biggest hurdle for widespread in vivo application of CRISPR/Cas is the immunogenicity of the CRISPR/Cas components. Although encapsulation of the components in nanocarrier systems might temporarily cause protection against antibody binding and neutralization, eventually the components need to be released to exert their gene editing action. Cellular responses against cells expressing Cas9 have been described, which pose a serious threat to the success and safety of in vivo gene editing. Strategies to mitigate such immune responses, including coadministration of immunosuppressive drugs, should therefore be explored.

5) Amount of Experimentation Required. Applicants examples are limited to in vitro and prophetic examples. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed method could overcome the art known obstacles for in vivo use. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
And quite simply, there is no evidence in the art and the specification does not advance that this method could be performed in vivo. It is not clear the molecules could make it to “a targeted gene” and as well the broad nature of the cell and the target gene is an unpredictable array of combinations that have so much unpredictability. The “predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03. Considering the specifics of the arguments, applicants have not established any facts to the contrary of what is established here.
6) Amount of Experimentation Required.  
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence. In the ideal case, the delivery system should address the current limitations of CRISPR gene editing. In this absence and in light of the large breadth, given the unpredictability of the art, the poorly developed state of the art, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/            Primary Examiner, Art Unit 1633